Citation Nr: 0946644	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
beyond October 1, 2005, based on the need for convalescence 
following right knee surgery.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis, effective from June 7, 2005.

3.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left hip disorder, effective from April 21, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, September 2006, and 
November 2006 decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  In 
October 2009, the Veteran testified at a hearing before the 
undersigned.

A review of the claims files shows that the Veteran, in April 
2007, raised claims for earlier effective dates for his 
service connected right knee and left hip disorders.  He also 
raised a claim for a total rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009) (per curiam).  The earlier 
effective date claims are inextricably intertwined with the 
current rating claims.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
all these claims are referred to the RO for appropriate 
action which action, as to the earlier effective date claims, 
must be completed before the agency of original jurisdiction 
completes readjudication of the rating issues which are on 
appeal. 

The claim for higher evaluations for right knee and left hip 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

For the period since October 1, 2005, the preponderance of 
the competent and credible evidence of record does not show 
that the post operative residuals of the Veteran's right knee 
surgery included severe postoperative residuals such as an 
incompletely healed surgical wound, a need for therapeutic 
immobilization of the joint, a need for house confinement, 
problems with a stump, the need for a body cast, or the need 
for the continued use of a wheelchair or crutches because 
regular weight bearing is prohibited. 


CONCLUSION OF LAW

The Veteran does not meet the criteria for extension of a 
temporary total convalescent rating beyond October 1, 2005, 
based on the need for convalescence following right knee 
surgery.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.159, 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in March 
2006, prior to the September 2006 rating decision, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) except for notice of 
the laws and regulations governing the assignment of 
disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to the 
lack of Dingess notice, the Board finds this error harmless 
because for the reasons explained below the claim is being 
denied and any issue regarding a disability rating or an 
effective date is moot.  Moreover, the Board finds that even 
if the above letter failed to provide the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letter as well as the September 
2006 rating decision and May 2008 statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available medical records 
surrounding the Veteran's right knee surgery and post 
operative treatment.  Moreover, the Board finds that a VA 
examination is not required to adjudicate the current claim 
because the governing regulation, 38 U.S.C.A. § 4.30, direct 
VA to adjudicate these claims based on the information found 
in the report at hospital discharge and outpatient release.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this issue may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran and his representative contend that the claimant 
is entitled to an extension of his temporary total 
convalescent rating beyond October 1, 2005, because his right 
knee was weak, painful, and swollen and these problems, along 
with his physician order physical therapy, prevented him from 
working for four months.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

VA regulations permit the assignment of a temporary total 
disability rating, without regard to other provisions of the 
rating schedule, ". . . when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that . . . treatment of a 
service-connected disability resulted in:  (1) Surgery 
necessitating at least one month of convalescence(;) (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) (; 
or,) (3) Immobilization by cast, without surgery, of one 
major joint or more."  38 C.F.R. § 4.30(a). 

The award of the temporary total rating is to be made 
effective from the date of hospitalization and continues 
"for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge."  38 C.F.R. 
§ 4.30(b).  Additionally, extensions may be granted in 
increments beyond the initial grant, up to one year.  Id.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, following the Veteran's 
August 15, 2005, surgery hospital discharge records noted 
that the wound dressing was dry, clean, and intact; the 
claimant could ambulate without difficulty; the claimant was 
not complaining of discomfort; he was stable for discharge; 
and his follow-up appointment was nine days later with 
orthopedics.  The records also noted that the Veteran used a 
wheelchair when he exited the hospital.

An August 16, 2005, VA treatment record thereafter noted that 
Veteran's complaints that his anti-pain medication was making 
him sick to his stomach and, even with medication, his pain 
was a 6 out of 10.  At this time, it was also noted that he 
wound was not draining, red, or extremely swollen.  The 
Veteran also denied having problems with chills, fever, 
vomiting, breathing, swallowing, voiding, or with vision. 

At the August 24, 2005, follow-up appointment, the Veteran 
denied having problems with chills or fever as well as 
reported that he had reduced knee pain since his surgery.  On 
examination, the wound dressing was dry, clean, and intact; 
only minimal swelling was present; and range of motion was 5 
to 90 degrees.  The Veteran was encouraged to move the knee 
to prevent stiffness and direct to return in one month for a 
follow-up.

At the August 25, 2005, VA examination, just nine days after 
the Veteran's right knee surgery, it was noted that the 
claimant was limping and required an assistive device to 
ambulate, the right knee was swollen, and its range of motion 
was limited by pain to 10 to 90 degrees.  However, Drawer and 
McMurray's tests were within normal limits.  It was 
thereafter opined that the right knee caused "moderate" 
occupational and daily activity impairment.

At the September 2005 follow-up appointment, the Veteran 
complained of some stiffness in the right knee especially 
with full extension, some slight hyperesthesia in the lower 
leg, occasional lower leg pain, and some knee instability.  
It was also noted that the Veteran continued to walk with a 
limp.  However, the Veteran also reported that his right 
knee's range of motion had improved and he was no longer 
taking pain medication.  The Veteran also reported that he 
returned to work and while his job included some manual labor 
he was not having any difficulty.  He also reported that he 
had not as yet started physical therapy.  Lastly, the Veteran 
reported that, overall, he felt well.  On examination, the 
Veteran had a limp on the right, slight right knee effusion, 
range of motion was a few degrees short of full extension and 
100 degrees of flexion, and the knee was slightly tender to 
palpation.  However, the right knee incisions were well-
healed, the knee was stable to stress tests, Lachman's and 
Drawer tests were negative, he had 5/5 strength, sensation 
was intact, and he had a 2+ pulse.  It was opined that the 
Veteran should start physical therapy and follow-up with his 
physician in six weeks.  As to employment, it was reported 
that he should continue to work in a slightly reduced 
capacity as he has been doing.

At the November 2005 follow-up appointment, it was noted that 
the Veteran had not as yet started physical therapy.  On 
examination, the Veteran continued to walk with a limp, right 
knee range of motion was 0 to 110 degrees, and he had very 
poor quad as well as tight hamstrings, tenderness in his calf 
tendon, and pain with knee motion.  However, the knee did not 
have effusion, erythema, or an infection.  There was also 
some discussion of giving the Veteran a knee brace.  It was 
concluded that the Veteran should start physical therapy and 
follow-up with his physician in two months.  

Subsequent November 2005 to January 2006 physical therapy 
records noted that the Veteran worked full-time for a 
construction company, but did light duty since his surgery.  
It was also noted that he did not need an "A" device to 
ambulate but had a knee brace on order.  The Veteran also 
complained of trouble negotiating stairs and walking long 
distance since the surgery.  The records also directed the 
Veteran to attend physical therapy two times a week for six 
weeks.  

Other November 2005 to January 2006 physical therapy records 
also noted, among other things, that the range of motion of 
the right knee was 0 to 105 degrees, no focal tenderness, a 
mildly antalgic gait, and decrease strength as well as pain 
with motion.  In a December 2005 treatment records, it was 
also noted that the Veteran continued to have difficulty on 
stairs and climbing ladders which he must do at work and four 
additional weeks of physical therapy was recommended.  

The Board acknowledges that the post October 1, 2005, record 
shows the Veteran's periodic complaints and/or treatment for 
right knee pain and instability.  Moreover, treatment record 
shows that, while working, the Veteran was on light duty.  
Furthermore, the records show the Veteran received physical 
therapy from November 2005 to January 2006 for his right knee 
and during this time a brace was ordered for his knee.

However, the post October 1, 2005, medical records are 
negative for any indication that the Veteran's right knee had 
severe postoperative residuals.  In this regard, given the 
nature of his surgery, the record does not show problems with 
a stump.  Likewise, the record does not show an incompletely 
healed surgical wound.  In fact, as early as September 2005 
it was reported that his wounds were well-healed.  Similarly, 
the record is negative for the need for a body cast because 
regular weight bearing is prohibited, therapeutic 
immobilization of the right knee, or the need to use a 
wheelchair or crutches because regular weight-bearing 
prohibited).  In fact, the record on appeal shows range of 
motion studies being taken of the Veteran's right knee within 
nine days after his surgery and his being encouraged to move 
the knee.  Moreover, except for using a wheelchair to exit 
the hospital after his surgery and using a device to ambulate 
at the August 2004 VA examination just nine days after his 
surgery, the record does not show his ever using a wheelchair 
or crutches.  Additionally, November 2005 physical therapy 
records noted that he was not even using a knee brace at this 
time though one was on order.  Likewise, the record is 
negative for any evidence that the Veteran required house 
confinement.  Furthermore, while the Veteran testified that 
he was unable to work for four months following his 
August 15, 2005, right knee surgery because of pain and 
instability as well as the need to attend physical therapy, 
the record shows that he returned to work by the end of 
September 2005, albeit on light duty, and he did not even 
start physical therapy until November 2005.  Accordingly, the 
appeal is denied.  38 C.F.R. § 4.30.

In reaching the above conclusion, the Board has not 
overlooked the Veteran's personal hearing testimony or his 
and his representative's writings to VA.  Moreover, the Board 
acknowledges that lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles, supra.  
Furthermore, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Id.

However, lay persons are generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the Board finds that 
whether the Veteran's right knee had severe postoperative 
residuals is a determination "medical in nature".  
Therefore, because neither the Veteran nor his representative 
is competent to provide evidence as to a complex medical 
question, there opinions as to whether the Veteran's right 
knee had severe postoperative residuals are not credible.  
Moreover, the Board finds that the lay statements as to this 
question are outweighed by the record outlined above which is 
negative for any of the severe postoperative residuals cited 
to by 38 C.F.R. § 4.30.  Davidson, supra; Jandreau, supra; 
Buchanan, supra; Charles, supra.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of a temporary total rating 
beyond October 1, 2005, based on the need for convalescence 
following right knee surgery, is denied. 


REMAND

As to the claims for higher evaluations for right knee 
arthritis and the left hip disorder, the Veteran testified at 
his October 2009 hearing that his disorders have become worse 
since his last VA examination.  In this regard, the Board's 
review of the record not only shows that his last VA 
examination was over three years ago but that examination 
appears to have taken place without the examiner having the 
Veteran's claims files.  Therefore, the Board finds that a 
remand is required to provide the Veteran with a new VA 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2009); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment).

In readjudicating the Veteran's claim for a higher initial 
evaluation for right knee arthritis, the RO should not only 
consider his painful motion but should also consider whether 
he is entitled to separate ratings for lost flexion and 
extension.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that evaluation of musculoskeletal disorders rated 
on the basis of limitation of motion requires consideration 
of functional losses due to pain); Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (holding that, while evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided, it is possible for a Veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings); VAOPGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004) (holding that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261 provided 
that the degree of disability is compensable under each set 
of criteria).

As to the claim for an increased rating for right knee 
instability, the Board finds that the Veteran's June 2006 
statement acted as a notice of disagreement as to the rating 
assigned both his right knee arthritis and instability.  See 
38 C.F.R. § 20.201 (2009); Gallegos v. Principi, 283 F.3d 
1309, 1314 (Fed. Cir. 2002).  However, while the RO 
thereafter issued a statement of the case as to the rating 
assigned his right knee arthritis, it did not issue one 
addressing the rating for his right knee instability.  
38 C.F.R. §§ 19.29, 19.30 (2009).  Since the Court has 
indicated that referral to the RO of issues with which the 
Veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
this issue is also remanded.

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should adjudicate the 
April 2007 claims for earlier effective 
dates for the Veteran's service-connected 
right knee and left hip disorders.  Such 
adjudication should keep in mind the 
Court's holding in Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (free-standing claim 
for earlier effective dates vitiates the 
rule of finality).

2.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination of the right knee 
and left hip.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheets for rating knee and hip 
disorders, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of his right 
knee and left hip disabilities.  

i.  As to the right knee arthritis, 
in addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion and extension, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

ii.  As to the left hip disorder, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
limitation of flexion and abduction 
of the thigh, and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of flexion and/or 
abduction of the thigh.  If the 
Veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
flexion and/or abduction of the 
thigh during the flare-ups.  

3.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159. 

4.  Thereafter, the AMC/RO should 
readjudicate the claims.  Such 
readjudication should take into account 
any lost motion caused by pain, whether 
separate ratings are warranted for lost 
flexion and extension of the right knee, 
and whether "staged" ratings are 
appropriate.  DeLuca, supra; Esteban, 
supra; VAOPGCPREC 9-2004; Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

5.  As to the claim for an increased 
rating for right knee instability, the 
AMC/RO should issue a statement of the 
case.  If, and only if, the Veteran 
thereafter perfects an appeal as to this 
claim should it be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


